Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The claims received 1/7/2022 are entered. Claims 1-20 and 40-41 are cancelled. Claims 42-45 are new.
Double Patenting
A terminal disclaimer has been received in regard to US 9,377,227 and US 10,228,169

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCloy (US 2,181,856), in view of Comstock (US 2,000,882), and in view of Brooks (US 2004/0226956).
Regarding claims 21, McCloy discloses a refrigerator comprising:
an inner case in which a storage space is formed;
an outer case accommodating the inner case (as shown in figure 3 the refrigerator is of conventional shape including an inner storage space; figure 2 shows a cross section of the wall including inner and outer cases allowing insulation 30 therebetween);
a space provided between the inner case and outer case (space including insulation 30 and 37);
a heat exchanger (38) configured to generate heat exchanger between a refrigerant that has passed an evaporator (24) a refrigerant that is being drawn into the evaporator (24); and
a guide (37) arranged to support the heat exchanger (38) spaced apart from the inner case and the outer case (as shown in figure 2 the presence of insulation 37 occupies the space between the heat exchanger and inner/outer cases),
wherein the heat exchanger (38) is provided within the space.
McCloy lacks that the insulation space is a vacuum insulation space and the supporting structure. 
Comstock discloses vacuum insulation for refrigerators and freezers (page 1, col 1, line 2) having inner and outer case walls (shown in figure 1) a vacuum space provided therebetween; supporting structure to maintain a distance between the case walls without deformation in the event of external shock including: a support plate (2; note 2 includes two layers as shown in figure 2. The inner of layer 2 corresponds to the inner case, the outer contacting 172 corresponds to the support plate) positioned between the inner and outer case walls; a plurality of spacers (171/172) fixed to the support plate (2 and 200/201) and configured to maintain the molded as one body (as shown in the figure 172 and support plate 2 share a common interface; therefor the spacer element 172 is “molded” or influenced/shaped to the interface shape; additionally or alternatively 172 is “welded or otherwise joined to the shell” 2:72-73 therefor the action of welding causes some melting of the spacer element and therefor molds or shapes the interface between the spacer and support plate) the plurality of spacers protruding from a surface of the support plate (2). 
Still further with respect to the product-by-process limitation (bold, italicized above), “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this instance, the method of molding does not impart structure distinct from the prior art. MPEP 2113. Alternatively, it would have been obvious to one of ordinary skill in the art to manufacture the spacer 172 by molding
	
It would have been obvious to one of ordinary skill in the art to have provided McCloy with a vacuum as taught by Comstock in order to essentially eliminate convective heat transfer through the refrigerator wall and therefor enhance insulation. Concomitantly with providing the 
Regarding the material of the heat exchanger and support plate. McCloy suggests that the heat exchanger is “metallic” (page 2, col 1, line 7). Comstock states that the support plate (2) is made of sheet metal (page 2, col 1, line 59). Although neither explicitly states what metal is being used, in context refrigerant heat exchangers tend to be made of either copper or aluminum (with copper being the more traditional selection) while refrigerator bodies sheet metal tends to be a type of steel (usually magnetic; hence the common use of refrigerator magnets). Thus although neither reference explicitly states the material one of ordinary skill would expect them to be different materials. Nonetheless Brooks is provided; who shows a support structure for a vacuum space of a refrigerator. Brooks teaches a support structure including a support plate and spacers (22 and 26a/b) made of (“composite, plastic, or ceramic material” and “G-11 fiberglass” [0023], [0028], [0031] and [0036] it is noted that G11 fiberglass is a plastic) in order to limit thermal conductivity and out-gassing of vacuum space. Further Brooks discusses the use of plastic as a known substitute for steel ([0036] where both materials are presented as alternatives). It would have been obvious to one of ordinary skill in the art to have provide the McCloy and Comstock with the plastic material (G11 fiberglass) or Brooks in order to reduce thermal conductivity and reduce outgassing the of the vacuum space. 
Regarding claim 22, 
Regarding claim 23, McCloy and Comstock disclose the plurality of spacers is aligned in vertical and horizontal lines (as arranged in figure 2 horizontal (left to right on the page) and vertical (top to bottom of the page) lines may be drawn crossing through the spacers).
McCloy provides for the heat exchanger (38) and Comstock provides for the plurality of spacers (171) as combined in claim 21 above. Therefor the combined references cannot expressly teach whether the structures do or do not lie in contact.
It has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I) (E).
In the instant case, and as per (1), it should be noted that McCloy notes the desire to insulate heat exchanger 38 from other structures (page 1, col 1, lines 20-23). As per (2), based on the above, one of ordinary skill in the art would recognize that there are only 2 potential solutions: either the heat exchanger 38 is in contact with the spacers 36 or they are not in contact. As per (3), one of ordinary skill in the art would recognize that providing for no contact would have not yielded unpredictable results, since no contact would not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have no contact between said structures, as a matter of trying a finite number of predictable solutions, in order to reduce heat transfer to surroundings, without yielding unpredictable results.
Regarding claim 24, McCloy further discloses a first end and a second end of the heat exchanger (38) pass through the inner and outer case respectively (as shown in figure 2) and wherein portions other than the first end and the second end of the heat exchanger (38) are spaced apart from the inner and the outer case (shown in figure 2). McCloy is silent concerning the ends of the heat exchanger being securely fixed; however as modified in claim 21 for the space to be a vacuum it is understood that any element passing therethrough includes a hermetic seal for the maintenance of the vacuum. Comstock discloses a refrigerator having vacuum insulated walls which include welding/flanged connection for the securing of pass throughs of the vacuum insulated walls (page 3, col 1, line 23; page 3, col 2, lines 13-43 and lines 65-74). It would have been obvious to one of ordinary skill in the art to have provided McCloy with welded connections in order to maintain the vacuum space and additionally provide support to the heat exchanger 38.
Regarding claim 25, 
Regarding claim 26, McCloy discloses the heat exchanger is a pipe contact heat exchanger (the pipes are shown in contact) or a dual pipe heat exchanger (there are two pipes as part of the heat exchanger).
Regarding claim 27, McCloy discloses the heat exchanger (38) comprises: a first tube (25) to guide the refrigerant exhausted from the evaporator toward a compressor (11); and a second tube (21) to guide the refrigerant exhausted from a condenser (14), wherein a diameter of the first tube is larger than a diameter of the second tube (the second tube is configured as a capillary of small diameter).
Regarding claim 28, McCloy discloses the first and second ends of the heat exchanger (38) pass through the inner and outer cases (10 and 12), but lacks welding. Comstock discloses a refrigerator having vacuum insulated walls which include welding for the securing of pass throughs of the vacuum insulated walls (page 3, col 1, line 23). It would have been obvious to one of ordinary skill in the art to have provided McCloy with welds as suggested by Comstock in order to provide structural support to the heat exchanger as well as maintain the vacuum.
Regarding claim 29, 
Regarding claims 30 and 31, McCloy discloses communication holes in the inner and outer cases for the passage of the heat exchanger (38) therethrough. As modified by Comstock the heat exchanger tubes are welded (Comstock page 3, col 2, lines 13-43 and lines 65-74).
McCloy is silent concerning the tubes (25 and 21 of the heat exchanger 38) being spaced apart for the passage through the case walls. It has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I) (E). 
In the instant case, and as per (1), it should be noted that the conduits necessarily pass through the case walls as shown in McCloy figure 2 and that as shown in Comstock the sealing of conduits passing through case walls were circular (page 3, col 2, line 23). 
As per (2), based on the above, one of ordinary skill in the art would recognize that there are only 2 potential solutions; either the openings for the tubes 25 and 21 are combined (leading to a roughly “figure 8” shaped hole) or they are separated leading to two circular openings. As per (3), one of ordinary skill in the art would recognize that two separated circular openings would have not yielded unpredictable results, since Comstock teaches this style of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided separated communication holes for each of 21 and 25 as parts of heat exchanger 38 passing through the inner and outer cases, as a matter of trying a finite number of predictable solutions, in order to maintain a seal of the vacuum space to maintain and enhance insulation, without yielding unpredictable results.
Regarding claim 32, Comstock discloses the guide (37) is configured to surround the heat exchanger (38).
Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCloy (US 2,181,856), in view of Comstock (US 2,000,882), in view of Brooks (US 2004/0226956) and in view of Ballew (US 1,561,769)
Regarding claim 23, .
Claim 33-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCloy (US 2,181,856), in view of Comstock (US 2,000,882), in view of Brooks (US 2004/0226956), and in further view of Jolly (US 2004/0177636).
Regarding claim 33, McCloy discloses a refrigerator comprising:
an inner case in which a storage space is formed;
an outer case accommodating the inner case (as shown in figure 3 the refrigerator is of conventional shape including an inner storage space; figure 2 shows a cross section of the wall including inner and outer cases allowing insulation 30 therebetween);
a space provided between the inner case and outer case (space including insulation 30 and 37);
a heat exchanger (38) configured to generate heat exchanger between a refrigerant that has passed an evaporator (24) a refrigerant that is being drawn into the evaporator (24); and
a guide/spacer (37) arranged to support the heat exchanger (38) spaced apart from the inner case and the outer case (as shown in figure 2 the presence of insulation 37 occupies the space between the heat exchanger and inner/outer cases),
wherein the heat exchanger (38) is provided within the space.
McCloy lacks that the insulation space is a vacuum insulation space and the supporting structure. Comstock discloses vacuum insulation for refrigerators and freezers (page 1, col 1, line 2) having inner and outer case walls (shown in figure 1) a vacuum space provided therebetween; supporting structure to maintain a distance between the case walls without deformation in the event of external shock including: a support plate (2; not figure 2 shows that 2 includes two plates,  one corresponding to an inner case the other corresponding to the support plate) positioned between the inner and outer case walls; a plurality of spacers (171) fixed to the support plate (2) and configured to maintain the distance between the inner case 
McCloy lacks a plurality of guides to support the heat exchanger; 37 being the insulation therein. 
Jolly discloses a heat exchanger configured to be supported within a wall including a plurality of guides (7) spaced apart from each other, the at least two of the plurality of guides have a shape of a disk/ring having a hole through which the heat exchanger passes (shown in figure 2), at least one of the plurality of spacers (wall fill 12 being analogous the spacer like 37 of McCloy) are disposed between outer peripherals of the at least two of the plurality of guides (7), the at least two of the plurality of guides (7) having a shape of a disk or ring disposed in a planar shape extending in a first direction and a second guide having a shape of a disk or ring disposed in a planar shape extending in a second direction different form the first direction (figure 2 shows guides 7 extending in different directions).
It would have been obvious for one of ordinary skill in the art to have provided McCloy with the plurality of guides (7) of Jolly in order to provide support to the heat exchanger.
	
Regarding claim 34, 
Regarding claim 35, McCloy provides for the heat exchanger (38) and Comstock provides for the plurality of spacers (171) as combined in claim 33 above. Therefor the combined references cannot expressly teach whether the structures do or do not lie in contact.
It has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I) (E).
In the instant case, and as per (1), it should be noted that McCloy notes the desire to insulate heat exchanger 38 from other structures (page 1, col 1, lines 20-23). As per (2), based on the above, one of ordinary skill in the art would recognize that there are only 2 potential solutions: either the heat exchanger 38 is in contact with the spacers 36 or they are not in contact. As per (3), one of ordinary skill in the art would recognize that providing for no contact would have not yielded unpredictable results, since no contact would not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose. As per (4), one of ordinary skill in the art would recognize that the elimination of contact would aid to reduce or eliminate conductive heat transfer between heat exchanger 38 and the case/supports.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have no contact between said structures, as a matter of trying a finite number of predictable solutions, in order to reduce heat transfer to surroundings, without yielding unpredictable results.
Regarding claim 36, McCloy and Jolly discloses the heat exchanger is configured to be inserted into the guide (as shown by Jolly the hx is within the guide).
Regarding claim 37, McCloy and Comstock disclose the support plate has a communication hole (as shown in Comstock the support plate is configured with a communication hole for connecting a conduit 62) and the heat exchanger is configured to pass through the communication hole of the support plate within the vacuum (as shown in McCloy the heat exchanger passes through the case in order to lie within the insulation zone therefor in combination as presented in claim 33 above a communication hole as taught by Comstock would similarly be utilized to accomplish the combination).
Regarding claim 38, McCloy and Comstock discloses the outer case has a communication hole corresponding to the communication hole of the support plate (as shown in Comstock the case has a hole corresponding with the hole through the support plate).
Claim 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCloy (US 2,181,856), in view of Comstock (US 2,000,882), in view of Brooks (US 2004/0226956), in view of Jolly (US 2004/0177636), and in further view of Bodman (US 1,814,114)
Regarding claim 39, McCloy as modified by Comstock discloses the refrigerator above, but is silent concerning the diameter of said holes. However evidences a seal for the passage of a body through a vacuum insulated refrigerator. Figure 9 shows that the opening through support plates (11’ and 10’) is larger than a diameter of a communication hole through the inner or outer case (17 or 17’). Therefor it would have been obvious to one of ordinary skill in the art .
Claims 42-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCloy (US 2,181,856) in view of Comstock (US 2,000,882).
Regarding claims 42 and 44, McCloy discloses a refrigerator comprising:
an inner case in which a storage space is formed;
an outer case accommodating the inner case (as shown in figure 3 the refrigerator is of conventional shape including an inner storage space; figure 2 shows a cross section of the wall including inner and outer cases allowing insulation 30 therebetween);
a space provided between the inner case and outer case (space including insulation 30 and 37);
a heat exchanger (38) configured to generate heat exchanger between a refrigerant that has passed an evaporator (24) a refrigerant that is being drawn into the evaporator (24); and
a guide (37) arranged to support the heat exchanger (38) spaced apart from the inner case and the outer case (as shown in figure 2 the presence of insulation 37 occupies the space between the heat exchanger and inner/outer cases),
an inner surface of the guide contacts the heat exchanger,
wherein the heat exchanger (38) is provided within the space.
McClory further provides that the guide (37) has an inner surface configured to surround the heat exchanger and an outer surface configured to be provided at the outside of the inner surface (surface towards the inner and outer case), the inner surface having a shape being corresponding to an outer circumferential surface shape of the heat exchanger (page 2, col 1, lines 28-39 provide that the heat exchanger is embedded in insulation/guide 37 and thus 
McCloy lacks that the insulation space is a vacuum insulation space and the supporting structure. 
Comstock discloses vacuum insulation for refrigerators and freezers (page 1, col 1, line 2) having inner and outer case walls (shown in figure 1) a vacuum space provided therebetween; supporting structure to maintain a distance between the case walls without deformation in the event of external shock including: a support plate (2; note 2 includes two layers as shown in figure 2. The inner of layer 2 corresponds to the inner case, the outer contacting 172 corresponds to the support plate) positioned between the inner and outer case walls; a plurality of spacers (171/172) fixed to the support plate (2 and 200/201) and configured to maintain the distance between the inner case and the outer case, the plurality of spacers being arranged in the support plate as a fixing structure; and the support plate (2) extends along the outer surface of the inner case (2 as shown in figure 2 includes two layers corresponding to the inner case and support plate) such that at least two spacers (171/172) of the plurality of spacers are fixed to the support plate, and the plurality of spacers support the support plate to maintain the distance between the inner case and the outer case. 	
It would have been obvious to one of ordinary skill in the art to have provided McCloy with a vacuum as taught by Comstock in order to essentially eliminate convective heat transfer through the refrigerator wall and therefor enhance insulation. Concomitantly with providing the vacuum insulation one would also provide the associated support structure in order to maintain or enhance mechanical strength. Thus it is understood that the guide (37) would contact the support structure provided by Comstock.
Regarding claim 43, McCloy discloses the heat exchanger (38) is arranged not to contact with the supporting structure to reduce heat transfer (the heat exchanger is encased in the guide 37 and does not contact the supporting structure which is at the inner and outer case as provided by Comstock).
Claim 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCloy (US 2,181,856), in view of Comstock (US 2,000,882), and in view of Scherzer et al (US 2001/0055478).
Regarding claim 45, McCloy as modified discloses the refrigerator of claim 44, but lacks a ring shaped guide. Scherzer discloses a heat exchanger (2) supported within a space by a plurality of guides (3) having a circular ring shape (embodiments of figures 2, 3, and 4 are all circular ring shapes) to support distantly from a case/support plate (1). It would have been obvious to one of ordinary skill in the art to have provided McCloy with the guides of Sherzer in order to support the heat exchanger away from the case to thereby reduce conduction therebetween.

Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered, but are not persuasive or rendered moot by the new grounds of rejection.
The examiner regards the action of welding the spacers to the support plate as supporting a reading if being integrally molded. The action of welding both to some degree shapes, as the base material is melted in the welding process, and provides for an integral connection.
Further the material selection of plastic is taught by Brooks.
Regarding claim 33, the newly claimed disk or ring shape guide is taught by Jolly.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hanley et al (US 8,365,551) vacuum insulator; Hirath et al (US 2008/0110128) welding to secure pass-through of vacuum insulation; Scherzer et al (US 2001/0055478) support/guide within vacuum insulation; Lysen (US 3,003,333) internal heat exchanger; Maranto (US 2,753,695) support within vacuum panel; Bodman (US 1,814,114) support structure within vacuum panel; Ballew (US 1,561,769) support structure within vacuum panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763